Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 8 was canceled. 
Claims 1-7 were amended. 
Claims 1-7 and 9 are pending and under consideration. 

Withdrawn Rejections
	Objections of claims 1, 6, and 7 are withdrawn. Applicant amended claims 1, 6, and 7, thereby obviating these objections. 

Rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn. Applicant amended claim 1, thereby obviating this rejection. 

Rejection of Claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn. Applicant amended claim 7, thereby obviating this rejection. 

Rejection of Claims 2 and 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn. Applicant amended claims 2 and 3, thereby obviating this rejection.   


Maintained Rejections 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/023001 A1 (PTO-892).
Regarding claim 1, WO ‘001 teaches a multispecific high affinity PD-1 mimic polypeptide, comprising (a) a first region comprising an amino acid sequence of a high affinity PD-1 mimic polypeptide and (b) a second region comprising an amino acid sequence of a high affinity SIRP-alpha variant (CV1) that specifically binds to CD47 (claim 1).  WO ‘001 teaches PD-1 mimic polypeptide portion can be an ectodomain of PD-1 (same as “an extracellular portion of PD-1” of instant claim; page 28, line 7-8).  
Regarding claim 2, claim 2 recites claim limitation “an amino acid sequence as amino acid 31-150 shown in SEQ ID NO: 1”. “An amino acid sequence of SEQ ID NO: X” is interpreted as two amino acid sequence or more in SEQ ID NO: X whereas “the amino acid sequence of SEQ ID NO: X” is interpreted as the full length sequence of SEQ ID NO: X. WO ‘001 teaches SEQ ID NO: 26 for PD-1 mimic polypeptide comprising PD-1 fused to SIRPα variant (CV1) (page 69).  The SIRPα variant (CV1) comprises dipeptide or larger oligopeptide from amino acid 31 to amino acid 150 of SEQ ID NO: 1 of instant application and therefore claim 2 is anticipated by WO ‘001 (SEQ ID NO: 26 on page 69).
Regarding claim 3, claim 3 recites claim limitation “an amino acid sequence as amino acid 26-147 shown in SEQ ID NO: 2”. “An amino acid sequence of SEQ ID NO: X” is interpreted as two amino acid sequence or more in SEQ ID NO: X whereas “the amino acid sequence of SEQ ID NO: X” is interpreted as the full length sequence of 
Regarding claim 4, claim 4 recites claim limitation “an amino acid sequence shown in SEQ ID NO: 3”, which encompasses amino acid comprising the full-length sequence of SEQ ID NO: 3 or any portion of SEQ ID NO: 3. This is anticipated by any dipeptide or larger oligopeptide of SEQ ID NO: 3. WO ‘001 teaches SEQ ID NO: 24 for PD-1 mimic polypeptide comprising PD-1 fused to human IgG1 CH3 domain (page 69).  Human IgG1 CH3 domain is a portion of human IgG1 Fc and therefore claim 4 is anticipated by WO ‘001.
Regarding claim 5, claim 5 recites claim limitation “an amino acid sequence shown in SEQ ID NO: 4”, which encompasses amino acid comprising the full-length sequence of SEQ ID NO: 4 or any portion of SEQ ID NO: 4. This is anticipated by any dipeptide or larger oligopeptide of SEQ ID NO: 4. SEQ ID NO: 4 of instant application is amino acid sequence for peptide linker (GGGGSGGGGSGGGGS).  WO ‘001 teaches SEQ ID NO: 26 comprising peptide linker (GGGGSGGGGS) between PD-1 and SIRPα variant (CV1)(page 69).  
Regarding claim 6, claim 6 recites claim limitation “an amino acid sequence shown in SEQ ID NO: 5”, which encompasses amino acid comprising the full-length sequence of SEQ ID NO: 5 or any portion of SEQ ID NO: 5. This is anticipated by any dipeptide or larger oligopeptide of SEQ ID NO: 5.  Since SEQ ID NO: 5 is amino acid sequence for the multifunctional fusion protein and comprises the portions of SEQ ID NO: 1, 2, 3, and 4, claim 6 is also anticipated by WO ‘001.
. 

Response to Arguments
	In the reply of 09 December 2020, Applicant argues that there is a difference between instant application and WO ‘001 and that the fusion protein taught by WO ‘001 comprises a whole SIRPα whereas the fusion protein of instant application comprises an extracellular portion of PD-1. Applicant’s arguments have been fully considered but they are not persuasive. The instant claims are anticipated by the prior art as long as the prior art satisfies all the claim limitations of the instant claims. Since a whole SIRPα comprises an extracellular portion of SIRPα, the fusion protein taught by WO ‘001 comprises an extracellular portion of SIRPα. It is suggested that Applicant amend claim 1 in order to overcome this rejection.
Applicant further argues that the fusion protein of WO ‘001 increases the affinity of PD-1/PD-L1 or PD-1/PD-L2. However, WO ’001 says “… multispecific high affinity PD-1 mimic polypeptide, which blocks the physiological binding interaction between PD-

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/039911 A1 (hereinafter PGPub ‘911; PTO-892) in view of US 2020/0222503 A1 (hereinafter PGPub ‘503; PTO-892).

Regarding claim 6, claim 6 recites claim limitation “an amino acid sequence shown in SEQ ID NO: 5”, which encompasses amino acid comprising the full-length sequence of SEQ ID NO: 5 or any portion of SEQ ID NO: 5. This is anticipated by any dipeptide or larger oligopeptide of SEQ ID NO: 5. “An amino acid sequence of SEQ ID NO: X” is interpreted as two amino acid sequence or more in SEQ ID NO: X whereas “the amino acid sequence of SEQ ID NO: X” is interpreted as the full length sequence of SEQ ID NO: X. SEQ ID NO: 5 is amino acid sequence for the multifunctional fusion protein and comprises the portions of SEQ ID NO: 1, 2, 3, and 4 of instant application.  As discussed above, since PGPub '911 teaches the portions of SEQ ID NO: 2, 3, and 4 of instant application, PGPub '911 also anticipates “an amino acid sequence shown in SEQ ID NO: 5” of claim 6.

However, PGPub ‘911 does not teach an extracellular portion of SIRPα. 
Regarding claims 1 and 2, PGPub ‘503 teaches a chimeric protein comprising CD172a (SIRPα) and Fc (paragraph 0014).  PGPub ‘503 teaches Fc being human IgG1 Fc (paragraph 0132).  PGPub ‘503 teaches the chimeric protein comprising an extracellular domain of CD172a (SIRPα) (paragraph 0096).  PGPub ‘503 teaches SEQ ID NO: 25 for a chimeric protein comprising SIRPα and Fc (see SCORE for result 1 of SEQ ID NO: 5.rapbn). The instant claim 2 recites “an amino acid sequence as amino acid 31-150 shown in SEQ ID NO: 1”. “An amino acid sequence of SEQ ID NO: X” is interpreted as two amino acid sequence or more in SEQ ID NO: X whereas “the amino acid sequence of SEQ ID NO: X” is interpreted as the full length sequence of SEQ ID NO: X. Therefore, dipeptide or larger oligopeptide from amino acid 31 to amino acid 150 of SEQ ID NO: 1 will anticipate “an amino acid sequence as amino acid 31-150 shown in SEQ ID NO: 1” of claim 2. Thus SEQ ID NO: 25 disclosed by PGPub '503 anticipates “an amino acid sequence as amino acid 31-150 shown in SEQ ID NO: 1” of claim 2.  PGPub ‘503 teaches that many tumor types express high levels of membrane-bound CD47, which can bind to SIRPα on the surface of a macrophage, thereby inducing a ‘don’t eat me’ signal that inhibits macrophage engulfment or phagocytosis of the tumor cell (paragraph 268).  PGPub ‘503 further teaches that the SIRPα-Fc-CD40L chimeric protein binds tumor that express CD47, blocking its interaction with macrophages, 
Regarding claim 9, PGPub '503 teaches method of treating cancer by using a combination of the chimeric proteins (paragraph 007).
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of PGPub ‘911 and PGPub ‘503 to make the claimed invention for the following reasons. One of ordinary skill in the art would combine SIRPα portion of SIRPα-Fc-CD40L chimeric protein taught by PGPub ‘503 with linker-Fc-linker-PD-1 ectodomain portion of the fusion protein taught by PGPub ‘911 in order to prohibit CD47 (don’t eat me signal) on tumor cells from interacting with SIRPα on macrophage and thereby to stimulate phagocytosis-mediated destruction of the tumor cells.  The combined fusion protein as claimed in instant claim 1 has both an extracellular portion of SIRPα and an extracellular portion of PD-1.  PD-1 portion of the fusion protein also inhibits the inhibitory signal exerted by PD-L1 on tumor cells as SIRPα portion does to CD47 on tumor cells.   
In re Kerkhoven affirmed that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…the idea of combining them flows logically from their having been individually taught in the prior art”. In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Response to Arguments
	In the reply of 09 December 2020, Applicant argues that the sequence of SEQ ID NO: 12 of PGPub '911 does not teach the disclosure of instant application.
Applicant’s arguments have been fully considered but they are not persuasive. As discussed above, SEQ ID NO: 12 of PGPub '911 teaches the “linker-Fc-linker-PD-1 ectodomain portion” of the fusion protein of instant application, which produces the instant invention when it is combined with SIRPα portion of SIRPα-Fc-CD40L chimeric protein taught by PGPub '503. The “linker-Fc-linker-PD-1 ectodomain portion” of PGPub '911 blocks the inhibitory signal exerted by PD-L1 on tumor cell and “SIRPα” portion of PGPub '511 also blocks the inhibitory signal exerted by CD47 on tumor cell. In re Kerkhoven affirmed that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…the idea of combining them flows logically from their having been individually taught in the prior art”. In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980).
It is suggested that Applicant amend claim 1 in order to overcome this rejection.


New Objections Necessitated by Claim Amendments 
Claim Objections
Claim 1 is objected to because of the following informalities: “-NK cells” in line 14 should read “NK cells”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: “as amino acid 31-150 shown in SEQ ID NO: 1” in lines 18-20 should read “from amino acid 31 to amino acid 150 of SEQ ID NO: 1”. Appropriate correction is required.

Claim 3 is objected to because of the following informalities: “as amino acid 26-147 shown in SEQ ID NO: 2” in lines 3-5 should read “from amino acid 26 to amino acid 147 of SEQ ID NO: 2”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: “respectively” in line 6 should be deleted. Appropriate correction is required.


Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643          

/Brad Duffy/Primary Examiner, Art Unit 1643